United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-20163
                        Conference Calendar


UNITED STATES OF AMERICA,

                            Plaintiff-Appellee,

versus

PAXTON TROY DAVIS,

                            Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:03-CR-198-ALL
                      --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Paxton Troy Davis appeals from his guilty-plea conviction

for being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1).   Davis argues that 18 U.S.C. § 922(g)(1) is

not narrowly tailored in light of the interplay of the Second

Amendment and the regulation of interstate commerce under the

Commerce Clause, is overly broad in its reach given the

legislative history of its intent, and unevenly burdens a

fundamental right in violation of equal protection by relying on

inconsistent state law definitions.    He acknowledges that the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20163
                                -2-

foregoing arguments are foreclosed by this court’s decision in

United States v. Darrington, 351 F.3d 632 (5th Cir. 2003), cert.

denied, ___ U.S. ___, 124 S. Ct. 2429 (2004), but has raised the

issue to preserve it for possible review by the Supreme Court.



     Davis also argues that 18 U.S.C. § 922(g)(1) is an

unconstitutional exercise of Congress’s Commerce Clause power

because the regulated activity does not substantially affect

interstate commerce.   Alternatively, he argues that the factual

basis for his plea was insufficient because the evidence

established only that the firearm had traveled across state lines

at some unspecified point in the past.    Davis raises these

arguments solely to preserve them for possible Supreme Court

review.   As he acknowledges, they are foreclosed by existing

Fifth Circuit precedent.   See United States v. Daugherty, 264

F.3d 513, 518 (5th Cir. 2001).

     AFFIRMED.